UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4015


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LEANTHONY MARCELLE SLIGH,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:04-cr-00133-NCT-1)


Submitted: July 6, 2018                                           Decided: July 25, 2018


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eugene E. Lester III, SHARPLESS & STAVOLA, P.A., Greensboro, North Carolina, for
Appellant. Lisa Blue Boggs, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Leanthony Marcelle Sligh appeals the district court’s order revoking his supervised

release and sentencing him to 18 months of imprisonment. On appeal, counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967), questioning whether the

sentence is plainly unreasonable.     Sligh was advised of his right to file a pro se

supplemental brief, but has not done so. Finding no error, we affirm.

       We review a sentence imposed as a result of a supervised release violation to

determine whether the sentence is plainly unreasonable. United States v. Padgett, 788 F.3d
370, 373 (4th Cir. 2015). The first step in this analysis is a determination of whether the

sentence is unreasonable; in making this determination, we follow the procedural and

substantive considerations employed in reviewing original sentences. United States v.

Crudup, 461 F.3d 433, 438 (4th Cir. 2006). Although a district court must consider the

policy statements in Chapter Seven of the Sentencing Guidelines along with the statutory

factors, “the court ultimately has broad discretion to revoke its previous sentence and

impose a term of imprisonment up to the statutory maximum.” Id. at 439 (internal

quotation marks omitted). If a sentence imposed after a revocation is not unreasonable, we

will not proceed to the second prong of the analysis—whether the sentence is plainly

unreasonable. Id. at 438-39.

       A district court must adequately explain a revocation sentence, “whether the district

court imposes an above, below, or within-Guidelines sentence.”            United States v.

Thompson, 595 F.3d 544, 547 (4th Cir. 2010) (internal quotation marks omitted). “A court

need not be as detailed or specific when imposing a revocation sentence as it must be when

                                             2
imposing a post-conviction sentence, but it still must provide a statement of reasons for the

sentence imposed.” Id. (internal quotation marks omitted). In addition, in conducting the

individualized assessment, the district court must consider the defendant’s nonfrivolous

arguments for a sentence outside of the Guidelines range. United States v. Slappy, 872
F.3d 202, 207 (4th Cir. 2017). We have thoroughly reviewed the record and conclude that

the district court sufficiently explained the chosen sentence, rejecting Sligh’s arguments

for a below-Guidelines sentence, and the sentence is not unreasonable.            It follows,

therefore, that the sentence is not plainly unreasonable.

       We have examined the entire record in accordance with the requirements of Anders

and have found no meritorious issues for appeal. Accordingly, we affirm the judgment of

the district court. This court requires that counsel inform Sligh, in writing, of the right to

petition the Supreme Court of the United States for further review. If Sligh requests that a

petition be filed, but counsel believes that such a petition would be frivolous, then counsel

may move in this court for leave to withdraw from representation. Counsel’s motion must

state that a copy thereof was served on Sligh. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid in the decisional process.

                                                                                 AFFIRMED




                                              3